Exhibit 10.1
ANADARKO PETROLEUM CORPORATION 1201 LAKE ROBBINS DRIVE, THE WOODLANDS, TEXAS
77380
P.O. BOX 1330 HOUSTON, TEXAS 77251-1330 U.S.A. PH. (832)636-1000
(ANADARKO LOGO) [h68633h6863300.gif]
PERSONAL AND CONFIDENTIAL
[Date]
Dear                     :
The Compensation and Benefits Committee of the Anadarko Petroleum Corporation
(the “Company”, including where applicable affiliates of the Company) Board of
Directors has made an Award of Restricted Stock Units (“RSUs”) to you under the
Company’s 2008 Omnibus Incentive Compensation Plan, as amended from time to time
(the “Plan”). This RSU award is subject to all terms and conditions of the Plan,
the summary of the Plan (the “Prospectus”) and the provisions of this Award
Agreement. Unless defined herein, capitalized terms shall have the meaning
assigned to them under the Plan. The Plan is available on the Anadarko intranet
website at the following address: [internal website address].
Effective [Grant Date], you will receive an Award of                      RSUs,
which vest over a period of time. Provided you remain employed by the Employer
until such dates, one-third of the RSUs will vest on [first anniversary of Grant
Date], one-third will vest on [second anniversary of Grant Date], and the
remaining one-third will vest on [third anniversary of Grant Date] (each
considered a “Vesting Period”).
At the end of each Vesting Period, the value attributed to the number of RSUs
that vest on such date shall be reduced by the applicable payroll taxes as a
result of such vesting, and the resulting amount shall then be converted into
shares of unrestricted Anadarko Common Stock using the closing price of the
Company Common Stock on the date of such vesting.
Dividend Equivalents shall be paid to you in cash with respect to the RSUs and
on a current basis, less applicable withholding taxes. The RSUs do not have
voting rights. They do, however, count toward any applicable stock ownership
requirements.
You will be allowed to make an election to defer your entire RSU award. All
deferral elections and distributions must be made in compliance with Internal
Revenue Code Section 409A and the regulations promulgated thereunder and made on
a separate form provided by Anadarko to you.
If you voluntarily terminate your employment, including retirement, or in the
event you are terminated for cause, all unvested RSUs and unpaid RSU Dividend
Equivalents will be immediately forfeited. Upon your death, disability (as
defined in the Company’s disability plan), your involuntary termination without
cause or a Change of Control all your unvested RSUs will immediately vest and
any unpaid RSU Dividend Equivalents due but not yet paid will





--------------------------------------------------------------------------------



 



immediately be paid. Your RSUs are subject to several restrictions, including
that such RSUs may not be transferred, sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, or disposed of to the extent then subject
to restrictions.
Once RSUs have vested and shares of Anadarko Common Stock have been delivered to
you, you are free to sell, gift or otherwise dispose of such shares; provided
that you comply with the applicable restrictions under the Company’s Insider
Trading Policy (including the receipt of pre-clearance) and the applicable stock
ownership requirements.
If you have any questions on this grant, please call me at 832-636-xxxx.
Sincerely,

